                                     Case 8:20-bk-03609-CPM                         Doc 23          Filed 05/14/20                 Page 1 of 3


 Fill in this information to identify the case:
 Debtor name CFRA, LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                  Check if this is an

 Case number (if known):                8:20-bk-03609-CPM                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 6851 Lennox, LLC /              Richard Moss                   Trade                                                                                                     $20,120.63
 Moss Grou
 6345 Balboa Blvd                Richard@mossgro
 Suite 310                       up.com
 Attn: Richard Moss
 Encino, CA 91316
 Beltram Edge Tool               Cami Crawford                  Trade                                                                                                     $33,234.62
 Supply Inc
 6800 North Florida              ccrawford@the-ifg.
 Avenue                          com
 Tampa, FL 33604                 813-239-1136
 Broadway Lights                 Kallie Corn        Trade                                                                                                                 $37,207.59
 LLC
 1085 Thousand                   kallie@broadwaylig
 Oaks Blvd.                      hts.com
 Greenville, SC 29607
 Casual Dining                   Val Nasano                     Trade                                                                                                     $24,075.52
 Smyrna, LLC
 c/o Richard Nasano              roserealtycorp@g
 26 Knights Court                mail.com
 Saddle River, NJ                201-832-0293
 07458
 Cigar City                      Michelle Pace                  Trade                                                                                                     $73,750.60
 Marketing, LLC
 1228 E. 7th Avenue              michelle@cigarcity
 Suite 200                       marketing.com
 Tampa, FL 33605                 813-397-3968
 David Nakahara                  David Nakahara     Trade                                                                                                                 $19,400.16
 415 Oneida Ct.
 Danville, CA 94526              dnakah@comcast.
                                 net
 DDR Cotwold LP                  Kellie Schultz                 Trade                                                                                                     $21,134.15
 Dept 328818 21089
 41909                           kschultz@sitecente
 PO Box 83400                    rs.com
 Chicago, IL 60691



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-03609-CPM                         Doc 23          Filed 05/14/20                 Page 2 of 3



 Debtor    CFRA, LLC                                                                                          Case number (if known)         8:20-bk-03609-CPM
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Etheridge Roofing,              Barry Byrd                     Trade                                                                                                     $79,966.30
 Inc.
 1211 Tarboro Street             barryb@etheridger
 SW                              oofing.com
 Wilson, NC 27893                252-291-5200
 HPI Direct, Inc.                Annelie Figueroa               Trade                                                                                                     $27,159.03
 785 Goodard Court
 Alpharetta, GA                  afigueroa@superio
 30005                           runiform.com
                                 678-941-1800
 IHOP Franchise                  Alicia Beltran    Trade                                Contingent                                                                                $0.00
 Company, LLC                                                                           Unliquidated
 450 North Brand                 alicia.beltran@dine                                    Disputed
 Boulevard                       brands.com
 7th Floor
 Glendale, CA 91203
 Interface Security              JoAnn Thompson                 Trade                                                                                                     $41,537.51
 Sys. LLC
 8339 Solutions                  joann.thompson@i
 Center                          nterfacesys.com
 Chicago, IL 60677               314-595-0275
 MSPark                          Troy A. Bruinsma Trade                                                                                                                   $18,457.51
 Dallas Lockbox
 PO Box 848499                   Tbruinsma@mspar
 Dallas, TX 75284                k.com
                                 727-269-0177
 Performance Food                Rahesha Mackey  Trade                                                                                                                    $35,762.22
 Group
 7420 Ranco Rd.                  Rahesha.Mackey@
 Henrico, VA 23228               pfgc.com
                                 804-237-1045
 Performance                     Phillip Branch  Trade                                                                                                                  $628,229.65
 Foodservice
 12500 West Creek                Phillip.Branch@pfg
 Parkway                         c.com
 Henrico, VA 23238               828-725-6250
 Putnam Mechanical               Mike Fortin        Trade                                                                                                                 $90,250.00
 131 Crosslake Park
 Dr.                             MFortin@putnamm
 #202                            echanical.com
 Mooresville, NC                 704-799-3665
 28117
 Rosnet Technology               Stacye Holcomb                 Trade                                                                                                     $22,200.00
 8500 NW River Park
 Dr.                             sholcomb@rosnet.
 Kansas City, MO                 com
 64152                           816-743-7790
 Smartvision                     Mohammed Ali     Trade                                                                                                                 $147,575.00
 Construction, LL
 1155 East Isle of               Mali@smartvisionc
 Palms Ave.                      onstruction.com
 Myrtle Beach, SC                843-618-4081
 29579

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-03609-CPM                         Doc 23          Filed 05/14/20                 Page 3 of 3



 Debtor    CFRA, LLC                                                                                          Case number (if known)         8:20-bk-03609-CPM
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Trane Technologies Trevor Wood          Trade                                                                                                                            $24,732.69
 800-E Beaty Street
 Davidson, NC 28036 Trevor.Wood@tran
                       etechnologies.com
                       888-832-5266
 Trilogy, Inc.         Becky Hilstrom    Trade                                                                                                                            $18,191.25
 1220 Richmond Rd.
 Williamsburg, VA      bhilstrom@cox.net
 23185                 757-784-6288
 Valassis Direct Mail, Scptt Thibodeau   Trade                                                                                                                            $48,701.25
 Inc.
 90469 Collection      ThibodeauS@valas
 Center Driv           sis.com
 Chicago, IL 60693     610-283-7381




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
